TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2019



                                      NO. 03-19-00003-CV


  Appellants, T. Mark Anderson and Christine Anderson, Co-Executors of the Estate of
 Ted Anderson// Cross-Appellants, David B. Archer, Carol Archer Bugg, John V. Archer,
                        Karen Archer Ball, and Sherri Archer

                                                 v.

 Appellees, David B. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and
      Sherri Archer// Cross-Appellees, T. Mark Anderson and Christine Anderson,
                       Co-Executors of the Estate of Ted Anderson




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on December 20, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the trial court’s order. Therefore, the Court affirms the trial court’s order. Each party

shall bear their own costs relating to this appeal, both in this Court and in the court below.